DETAILED ACTION
Applicant’s response filed on November 23, 2021 is acknowledged in response to the Office action mailed on July 23, 2021.
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Status

Claims 21, 23, 24-27, 30, 31-34, 36-37, and 39-44 are pending. 
Claims 21, 24-27, 31-34, 36-37, and 39-43  are allowed.
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment, of the issue fee.
Authorization for this examiners amendment was given in a telephone interview with Irina E. Britva on 6/13/2022.
The application has been amended as follows:
In claim 21, (last) line 15 after membered heteroaryl INSERT -- ; and wherein said non-mutated p53 cancer is acute myeloid leukemia (AML), acute lymphoblastic leukemia (ALL), lymphoma, neuroblastoma, glioma, bladder cancer, lung cancer, non-small cell lung cancer, breast cancer, or triple-negative breast cancer --.

In claim 24, line 1 after of claim DELETE “23” and INSERT -- 21--.
In claim 26, line 3 after cancer INSERT -- ,wherein said determining is via detection through the use of immunoprecipitation, Western blot, flow cytometry, or immunohistochemistry --.
In claim 27, line 2 after expression INSERT -- , wherein said determining is via detection through the use of immunoprecipitation, Western blot, flow cytometry, or immunohistochemistry --.

In claim 43, (last) line 15 after 
    PNG
    media_image1.png
    228
    616
    media_image1.png
    Greyscale
INSERT -- wherein said non-mutated p53 cancer is acute myeloid leukemia (AML), acute lymphoblastic leukemia (ALL), lymphoma, neuroblastoma, glioma, bladder cancer, lung cancer, non-small cell lung cancer, breast cancer, or triple-negative breast cancer --.


DELETE claims 23, 30 and 44.


Withdrawn Rejections
The rejection of claims 1-14 and 16-30 under 35 U.S.C. 103(a) as being unpatentable over Laughlin et al US 20060085940 Al in view of Tatsumi et al WO 2010070705 Al English equivalent: US 20770204860 Al) Allen (Amlodipione 1mg/ml Oral Liquid. Cardiovascular. Published February 19, 2014) and Brackhagen et al. (20140024723) is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims are allowable over the closest cited prior art, Hite et al. (US 5,028,629), because the cited prior art does not teach, disclose, nor render obvious the methods and compounds of the instant claims 21,31,36 and 43. While Hite et al. teach a compound that is structurally similar to the compounds of claims 21,31,36 and 43, all of the compounds taught by Hite et al. have an alkyl group attached in the N atom of the hydroxamic acid portion of the compound instead of hydrogen as claimed. Further, Hite et al. do not teach compounds wherein the R2 is as defined in claim 21, or wherein the R1 as defined in the instant claims is an alkoxy group, as is present in all the of the compounds. Accordingly, the claims are found to patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627